UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CERIOUS D. McCRAY,

                           Plaintiff,
                                                                       17-CV-1395 (NSR)
                    -against-
                                                                    ORDER OF DISMISSAL
STATE OF NEW YORK, et al.,

                           Defendants.


NELSON S. ROMAN, United States District Judge:

       Plaintiff, currently incarcerated at Walkill Correctional Facility, filed a prose complaint

under 42 U.S.C. § 1983. 1 On March 18, 2018, the Court dismissed the complaint with leave to

replead. Plaintiff filed an amended complaint on July 20, 2018, and the Court has reviewed it.

The amended complaint is dismissed because it fails to comply with the Court's order to amend,

or with federal pleading rules. In light of Plaintiffs prose status, however, the Court will grant

him one final opportunity to file a pleading that states a viable claim.

                                    STANDARD OF REVIEW

        The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe prose pleadings




        1
          Plaintiff, who is barred under 28 U.S.C. § 1915(g) from filing civil actions informa
pauperis (IFP) while a prisoner unless he is in imminent risk of serious physical injury, paid the
filing fee to bring this action.
liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest

[claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006) (internal quotation marks and citations omitted) (emphasis in original).

        But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits – to

state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

        Moreover, the exact degree of solicitude that should be afforded to a pro se litigant in any

given case depends upon a variety of factors, including the procedural context and relevant

characteristics of the particular litigant. Tracy v. Freshwater, 623 F.3d 90 (2d Cir. 2010). A pro se

litigant who has previously brought a similar case may be charged with knowledge of particular

legal requirements. See Sledge v. Kooi, 564 F.3d 105, 109-110 (2d Cir. 2009) (discussing




                                                   2
circumstances where frequent pro se litigant may be charged with knowledge of particular legal

requirements).

                                         BACKGROUND

       Plaintiff’s original complaint – which is 771 pages long and names 63 persons and

entities as defendants – is difficult to understand, and concerns unrelated sets of events and

occurrences. (ECF 7:17-CV-1395, 2.) On March 13, 2018, the Court issued an 18-page order

describing the complaint as “largely rambling, incoherent, and rel[ying] heavily on misplaced

legal jargon,” summarizing Plaintiff’s allegations as far as they could be interpreted, and

dismissing most of the claims because they were either frivolous, sought relief from immune

defendants, or failed to state a claim. 2 Noting that the complaint was unnecessarily long, lacked

detail, and did not clearly allege facts stating a plausible claim, the Court granted Plaintiff leave

to replead only those claims relating to alleged mail tampering and retaliation, 3 and “strongly

encourage[d]” Plaintiff to limit the amended complaint to 50 pages. (ECF 7:17-CV-1395, 15 at

24.)

       Plaintiff filed an amended complaint on July 20, 2018. (ECF 7:17-CV-1395, 30.) It is 217

pages long, and names scores of defendants, many of whom Plaintiff named in the original

pleading and who have already been dismissed out of the case, either on immunity grounds, or

because the facts alleged did not suggest that those defendants violated Plaintiff’s constitutional


       2
          Because the Court has already detailed Plaintiff’s allegations in the March 18, 2018
order, it declines to do so again in this order.
       3
         In the order to amend, the Court granted Plaintiff leave to name defendants and provide
facts suggesting that those defendants retaliated against Plaintiff and prevented him from filing
an amended complaint in McCray v. New York State, No. 13-CV-4766 (LAP) (“McCray I”). The
Court noted that: (1) the docket sheet in McCray I indicated that during the pendency of that
case, Plaintiff was held in Elmira Correctional Facility (C.F.), Greene C.F., Mid-State C.F.,
Woodbourne C.F., and Franklin C.F.; and (2) that none of the 63 named defendants were
employed at any of those facilities.


                                                  3
rights. Plaintiff sets forth facts against Defendants who could not have been personally involved

in tampering with Plaintiff’s legal mail or retaliating against him, and he also asserts a host of

new claims that were not set forth in the original pleading.

                                            DISCUSSION

        Plaintiff’s amended complaint is dismissed for failure to comply with federal pleading

rules. “When a complaint does not comply with the requirement that it be short and plain, the

court has the power, on its own initiative or in response to a motion by the defendant, to strike

any portions that are redundant or immaterial . . . or to dismiss the complaint.” Salahuddin v.

Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (citing Fed. R. Civ. P. 12(f)); see also Shomo v. State of

N.Y., 374 F. App’x 180, 182 (2d Cir. 2010) (unpublished opinion) (holding that where a

complaint “contain[ed] a surfeit of detail . . . the district court was within bounds of discretion to

strike or dismiss the complaint for noncompliance with Rule 8”); Prezzi v. Schelter, 469 F.2d

691, 692 (2d Cir. 1972) (per curium) (affirming dismissal of pro se plaintiff’s 88-page, legal

size, single spaced complaint that “contained a labyrinthian prolixity of unrelated and

vituperative charges that defied comprehension[,] fail[ing] to comply with the requirement of

Rule 8”); Lafurno v. Walters, No. 18-CV-1935 (JS) (ARL), 2018 WL 2766144, at *3 (E.D.N.Y.

June 8, 2018) (dismissing pro se plaintiff’s 61-page complaint that included a 66-page

“memorandum of law” and 157-page “affidavit”).

        The amended complaint does not comply with Rule 8 for the same reasons Plaintiff’s

original complaint did not comply with Rule 8. It does not contain a short and plain statement

showing that Plaintiff is entitled to relief; it fails to provide fair notice to the defendants of the

nature of his claims so that they may answer and prepare for trial; and it in no way clarifies

Plaintiff’s mail tampering and retaliation claims. Instead, it presents a barrage of allegations




                                                    4
against parole, corrections, and police officials, prosecutors, private attorneys, and others,

regarding a slew of seemingly unrelated events.

       Moreover, the Court granted plaintiff leave to amend his complaint solely to provide facts

relating to the mail tampering and retaliation claims, and to name defendants who could arguably

have been personally involved in those events. And, in an attempt to focus Plaintiff on those

claims, the Court listed the correctional facilities where Plaintiff was detained at the time those

claims arguably arose. Rather than only naming defendants at those facilities, however, Plaintiff

names defendants with no conceivable connection to those two claims.

       Additional allegations can only be added “with the opposing party’s written consent, or

the court’s leave,” Fed. R. Civ. P. 15(a)(2), and neither was present here. See, e.g., See McCray v.

Cnty. of Dutchess, ECF 7:10-CV-3930, 310 (CS) (S.D.N.Y. Jan. 4, 2017), 17-1781-cv (2d Cir.

Mar. 18, 2019) (affirming dismissal of amended complaint in part because it went beyond the

scope of the permitted amendment). Moreover, the Court is authorized to dismiss claims going

beyond the scope of the original lawsuit and the permitted amendment. See, e.g. Palm Beach

Strategic Income, LP v. Salzman, 457 F. App’x 40, 43 (2d Cir. 2012) (“District courts in this

Circuit have routinely dismissed claims in amended complaints where the court granted leave to

amend for a limited purpose and the plaintiff filed an amended complaint exceeding the scope of

the permission granted.”); Grimes v. Fremont General Corp., 933 F. Supp. 2d 584, 597 (S.D.N.Y.

2013) (citing cases); Sullivan v. Stein, 487 F. Supp. 2d 52 (D. Conn. 2007) (dismissing claims as

“beyond the scope” of the Court’s order).

       Finally, Plaintiff is an experienced pro se litigator, having filed a number of pro se cases

in this Court. See McCray v. Fisher, ECF 1:12-CV-3651, 17 (LAP) (S.D.N.Y. July 1, 2013)

(dismissing complaint for failure to state a claim); McCray v. Cnty. of Orange, ECF 7:12-CV-




                                                  5
3950, 164 (CS) (S.D.N.Y. Feb. 1, 2016) (entering voluntary stipulation of dismissal), aff’d, 15-

4165 (L), 16-0174 (Con) (2d Cir. May 30, 2017); McCray v. New York State, ECF 1:13-CV-4766,

36 (LAP) (S.D.N.Y. Sept. 18, 2014), dismissed, 14-4253 (2d Cir. July 16, 2015 (corrected

mandate dismissing appeal as lacking an arguable basis either in law or in fact).

       In light of Plaintiff’s litigation history, he should be able to plead facts, should they exist,

stating a § 1983 claim, arising out of the alleged mail tampering and retaliation. 4 The sheer

length of Plaintiff’s submissions contribute substantially to the Court’s difficulty in deciphering

his allegations. For this reason, the Court again strongly encourages Plaintiff to limit his

amended pleading to 50 pages.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The amended complaint is dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court grants Plaintiff one final opportunity to file an amended pleading. Plaintiff

must submit the second amended complaint to this Court’s Pro Se Intake Unit within thirty days

of the date of this order, caption the document as a “Second Amended Complaint,” and label the

document with docket number 17-CV-1395 (NSR). A Second Amended Civil Rights Complaint

form is attached to this order. No summons will issue at this time. 5 If Plaintiff fails to comply



       4
          Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise supplemental
jurisdiction over state-law claims when it “has dismissed all claims over which it has original
jurisdiction.” The Court will determine at a later time whether to exercise supplemental
jurisdiction over any state-law claims Plaintiff seeks to raise. See Martinez v. Simonetti, 202 F.3d
625, 636 (2d Cir. 2000) (directing dismissal of supplemental state-law claims where no federal
claims remained).
       5
         The Legal Aid Society of Orange County, Gary Abramson, and Erik Inelzenka (Legal
Aid defendants) moved to dismiss Plaintiff’s claims against them, and Plaintiff filed opposition
papers. (ECF Docs. 38-43.) These submissions are not a factor in the Court’s decision to dismiss
this matter sua sponte. The motion to dismiss is denied as moot. Should Plaintiff file a viable


                                                  6
within the time allowed, and he cannot show good cause to excuse such failure, the second

amended complaint will be dismissed for failure to state a claim upon which relief may be

granted. No further opportunities for amendment will be provided.

       The motion to dismiss is denied as moot, and the Clerk of Court is directed to terminate

it. (ECF No. 38.)

       Although Plaintiff paid the filing fees for this action, the Court certifies under 28 U.S.C.

§ 1915(a)(3) that any appeal from this order would not be taken in good faith, and therefore in

forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a "written opinion" within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:                    3 IJ
          White Plains, New York

                                                             NJtLSON/S. ROMAN
                                                           United States District Judge




second amended complaint and effect service, the Legal Aid defendants may at that time file a
dispositive motion.


                                                 7
